BRIGHTMIRE, Judge,
concurring in part and dissenting in part.
I concur with the result reached by the majority with respect to Kellwood’s complaints of jury misconduct and exclusion of evidence.8
I am unable to agree, however, with the majority’s conclusion that the damage limit provision of our punitive damage statute — 23 O.S.1991 § 9(A)9 — supersedes the punitive damage limit the legislature established in 85 O.S.1991 § 6.10 Moreover, in my opinion the trial court erred in reducing the punitive damage award to $25,000. Here is why.
I
First of all it is to be noted that in § 9(B) of the statute’s 1986 amendment, the legislature specified that the statute is to be “strictly construed.” This means that in case of an ambiguity the new language should be construed in a manner which will narrow rather than broaden its scope. No such interpretive restriction was added to § 6 which means, of course, that it is to be construed liberally in a manner aimed at fulfilling the intent and purpose of the legislation as is required with respect to the rest of the Workers’ Compensation Act.11
Secondly, it should be borne in mind that the 1986 amendment of § 6 consisted of two *1341principal subject matters: (1) permitting recovery of punitive damages “if applicable”; and (2) limiting punitive damage awards to $100,000. And, similarly, § 9(A) likewise consists of the same two subjects.
Thirdly, it is also significant that both statutes were amended during the 1986 legislative session to become effective November 1, 1986. I do not see any conflict between the two statutes relative to the issues raised in this appeal, but if there is then the statutes should be given a construction that will result in harmonizing their provisions and giving reasonable effect to both without doing violence to either. Roach v. Atlas Life Ins. Co., 769 P.2d 158 (Okl.1989).
Pursuant to these parameters I analyze the two statutes as follows: First as I said, each addresses two principal subjects: (1) The basis for awarding punitive damages, and (2) the amount which can be awarded.
The workers’ compensation provision, § 6, makes an employer liable for not only actual damages, but punitive damages, “if applicable,” not to exceed $100,000. Standing alone the meaning of the statute is reasonably clear except for the statement which authorizes punitive damages — “if applicable.”
It seems appropriate under these circumstances to turn to our punitive damages statute in Title 23 — § 9 — for an answer to the question of when or under what circumstances the recovery of punitive damages is “applicable.” In this regard one notes that the first sentence of § 9 deals with two subjects: (1) It identifies the type of conduct which justifies — or is “applicable to” — an award of punitive damages; and (2) it sets out the extent of permitted recovery, i.e., “an amount not exceeding the amount of actual damages awarded.”
Thus, it seems clear to me that in drafting § 6 the legislature intended that § 9 be looked to for an explanation of what conduct was necessary to satisfy the term “applicable” as used in § 6, which is: Conduct which evinces “a wanton or reckless disregard for the rights of another, oppression, fraud or malice, actual or presumed.” And, since § 6 sets its own limits on the punitive damage award without, incidentally, any such reference to the amount of actual damages, it is quite clear to me that the legislature did not intend to, and indeed did not, adopt the § 9 punitive damage limit but instead imposed a special § 6 limit of $100,000. In my opinion, such a construction is in keeping with the liberal construction to be accorded the exclusive, remedial provisions of the Workers’ Compensation Act.
The fact is that in the final analysis the majority’s judicial engraftment of the multi-cap provisions of § 9 onto § 6 would seem to have the incongruous effect of nullifying the single limit established by the legislature in .§ 6 — a result not only contrary to the obvious intent of the legislature when it created the tort of retaliatory discharge,12 but one which results in an undesirable disharmonious construction of § 6 and § 9.
Finally, the conclusion I reach is consistent with the result reached in Wise v. Johnson Controls, Inc., 784 P.2d 86 (Okl.App.1989). To achieve the result it has, the majority has had to make findings of fact that the trial judge declined to make, namely, that the plaintiff failed to prove by clear and convincing evidence that the defendant was guilty of conduct evincing a wanton and reckless disregard for the rights of the plaintiff, although it clearly appears that the jury did so find and awarded $50,000 in punitive damages— an award well within the limits of § 6.
II
Turning now to plaintiff Nalley’s cross-appeal, I am unable to find any sound basis for the trial court’s reduction of the jury’s $50,000 punitive damages award. It was well within the limits set by the legislature as we have seen.
*1342There is nothing in the record that I can find in the way of findings which support the trial judge’s reduction of the award, nothing appears in any transcript of the proceedings, and nothing is recited in his journal entry of judgment. Beyond this I have examined the rest of the record and again fail to find any justification for the reduction. Thus, I am left with the conclusion that it was an arbitrary invasion of the province of the jury.
Ill
It is therefore my opinion that: (1) The trial court’s order overruling the defendant’s motion for a new trial should be affirmed; and (2) the trial court’s judgment granting the $25,000 remittitur should be reversed and the cause should be remanded with instructions to enter judgment for the plaintiff in accordance with the jury’s verdict.

. It is my opinion that Kellwood’s Proposition 1(B) was sufficiently set out in its motion for a new trial, petition in error and brief, and should be reviewed. It is also my opinion that the majority’s rejection of the employer's propositions 2(A)(2), 2(B) and 2(D) on the ground that they are “not supported by authority” is contrary to established principles of appellate review. The law is that assignments of error must be supported either by argument or authority. Peters v. Golden Oil Co., 600 P.2d 330 (Okl.1979). Here Kellwood did both — proposition 2(A)(2) is simply a continuation of the preceding subpropo-sition which contains both argument and authority. And in 2(B) and (D) the employer cites the best genre of law — statutory law — and argues that it was violated. These issues have been properly preserved for appellate review and should be resolved by this court.


. The statute reads:
A. In any action for the breach of an obligation not arising from contract, where the defendant has been guilty of conduct evincing a wanton or reckless disregard for the rights of another, oppression, fraud or malice, actual or presumed, the jury, in addition to the actual damages, may give damages for the sake of example, and by way of punishing the defendant, in an amount not exceeding the amount of actual damages awarded. Provided, however, if at the conclusion of the evidence and prior to the submission of the case to the jury, the court shall find, on the record and out of the presence of the jury, that there is clear and convincing evidence that the defendant is guilty of conduct evincing a wanton or reckless disregard for the rights of another, oppression, fraud or malice, actual or presumed, then the jury may give damages for the sake of example, and by way of punishing the defendant, and the percentage limitation on such damages set forth in this section shall not apply shall not apply.
To the extent the second sentence of § 9(A) authorizes the court to make findings of fact, i.e., whether or not the plaintiff has proved certain facts by clear and convincing evidence, it authorizes an invasion of the litigant's right to have a jury determine such facts. The statutory invasion of the plaintiff's constitutional rights is even more pronounced by predicating the extent of the plaintiff's recovery of punitive damages on such findings of fact by the judge.


. Title 85 O.S.1991 § 6 reads:
Except as provided in Section 29 of this act, a person, firm, partnership or corporation who violates any provision of Section 5 of this title shall be liable for reasonable damages, actual and punitive if applicable, suffered by an employee as a result of the violation. An employee discharged in violation of the Workers’ Compensation Act shall be entitled to be reinstated to his former position. Exemplary or punitive damage awards made pursuant to this section shall not exceed One Hundred Thousand Dollars ($100,000.00). (Emphasis added) (footnotes omitted).


. The right of recovery under the Workers' Compensation Act is of purely statutory origin; the Act abrogated a worker’s common-law right of action against his employer, substituted the remedy set forth in the Act and made such reme*1341dy exclusive. Governair Corp. v. District Court of Oklahoma County, 293 P.2d 918 (Okl.1956).


. See Laws 1976 ch. 217, §§ 1 through 3.